          20-01223-mew             Doc 11           Filed 10/20/20 Entered 10/20/20 15:09:17                           Main Document
                                                                 Pg 1 of 6



                                                           1301 Pennsylvania Avenue, N.W.
                                                               Washington, D.C. 20004
             Craig S. Primis, P.C.                                 United States
            To Call Writer Directly:                                                                                        Facsimile:
               +1 202 389 5921                                     +1 202 389 5000                                       +1 202 389 5200
          craig.primis@kirkland.com
                                                                  www.kirkland.com




                                                                October 20, 2020
           Via E-mail

           The Honorable Michael E. Wiles
           United States Bankruptcy Court
           Southern District of New York
           One Bowling Green
           New York, New York 10004-1408

                               Re: Garrett Motion Inc. v. Honeywell International Inc.,
                                   Adv. Proc. No. 20-01223 (MEW)
          Dear Judge Wiles:
                   I write in response to Garrett’s letter of October 16, 2020 concerning the motion to dismiss
          that Honeywell International Inc. and its affiliates and officers (collectively, “Honeywell”) have
          filed in this adversary proceeding. Honeywell filed its motion only after learning that Garrett does
          not intend to file its amended complaint in the timeframe ordered by the New York state court
          prior to removal (even after accounting for the 60-day extension of time provided by Section 108
          of the Bankruptcy Code). Instead, as Garrett informed Honeywell on October 8, 2020 and has
          now informed the Court, it intends to stand on the complaint it removed from state court “as is,”
          and now seeks to spend the next four months taking discovery on the defective claims asserted in
          that original complaint. Honeywell’s motion is procedurally proper, timely, and should be decided
          now because Garrett has no right to move forward on legally meritless claims without providing
          Honeywell an opportunity to challenge them.

                  Garrett asserts that the Court should reject Honeywell’s motion because it “violates the
          terms of a September 17 stipulated scheduling order.” That is incorrect. The New York state
          court’s September 17, 2020 order required only that Garrett file an amended complaint by
          September 30, 2020 and that Honeywell then respond on or before November 16, 2020 in
          accordance with an agreed-upon briefing schedule. There is no provision in the order barring
          Honeywell from renewing its motion to dismiss, particularly if Garrett refuses to meet its own
          obligation to file an amended complaint by the court-ordered deadline. Indeed, in a prior stipulated
          order, Honeywell agreed to withdraw its motion to dismiss without prejudice and only in reliance
          on Garrett’s agreement to timely file an amended complaint. See Ex. A (6/18/20 Stipulation and
          Proposed Order, at ¶ 1). Although Section 108(b) of the Bankruptcy Code extended the time for
          Garrett to file its amended complaint to November 19, 2020, Garrett made clear its intention to
          ignore that extended deadline as well. Thus, far from Honeywell violating a court order, it was
          Garrett who made clear after removal that it will not comply with court- and statutorily-imposed
          deadlines to amend its complaint.


Beijing     Boston   Chicago   Dallas   Hong Kong    Houston   London   Los Angeles   Munich   New York   Palo Alto   Paris   San Francisco   Shanghai
20-01223-mew       Doc 11     Filed 10/20/20 Entered 10/20/20 15:09:17             Main Document
                                           Pg 2 of 6


The Honorable Michael E. Wiles
October 20, 2020
Page 2




        As an apparent fallback position, Garrett asserts that Honeywell’s motion was untimely
under Federal Rule of Civil Procedure 81(c)(2) because it was not filed within seven days of
removal, see Ltr. at 2 n.2, but that argument also misses the mark. The September 17, 2020
scheduling order entered in New York state court remained in effect following removal, see 28
U.S.C. § 1450, and tolled any deadline for Honeywell to file a motion to dismiss pending Garrett’s
filing of an amended complaint. And in all events, Rule 81(c)(2) by its terms applies only to a
“defendant who did not answer before removal.” It is thus not clear that the Rule even applies
here at all because Honeywell already filed a motion to dismiss before removal and was under no
obligation to file it again immediately after removal. See Fed. R. Civ. P. 81(c)(2) (“After removal,
repleading is unnecessary unless the court orders it.”).

        Apart from its procedural arguments, Garrett also asserts that Honeywell’s motion is
“premature because it seeks to adjudicate piecemeal the validity of Honeywell’s alleged claims
against the estates.” That characterization is hardly accurate given the nature of this adversary
proceeding. It was Garrett that commenced this litigation nine months ago in an effort to eliminate
its payment obligations to Honeywell. Honeywell has now asked the Court to rule on the merits
of those claims, which fail as a matter of law because Garrett does not and cannot allege that it
was insolvent at the time of the spin-off and because Garrett has no other valid basis for escaping
its contractual obligations. Garrett has given every indication that it will continue to press the
same defective legal theories in any amended complaint it may file as well as in discovery that it
intends to pursue over the next four months. Resolving Honeywell’s motion now will streamline
the remainder of these proceedings or bring them to an early conclusion.

        Garrett’s only real argument for further delay is that it purportedly needs four more months
to “judiciously [] investigate additional claims” it may bring against Honeywell, including
potential avoidance claims under the Bankruptcy Code. But there is no need to put off resolving
Honeywell’s motion to dismiss Garrett’s state law claims based on Garrett’s speculation about
what its investigation might reveal. That investigation may very well yield no additional claims
to pursue and, in the meantime, the parties should not waste four months litigating Garrett’s
existing claims that are foreclosed as a matter of law.

        Honeywell’s motion to dismiss was properly filed and Garrett should file any opposition
thereto by November 12, 2020, in advance of the November 18, 2020 return date. We look forward
to discussing these matters with the Court at the October 22, 2020 status conference or at the
Court’s convenience.

                                                     Respectfully submitted,

                                                     /s/ Craig S. Primis       s

                                                     Craig S. Primis, P.C.
20-01223-mew   Doc 11   Filed 10/20/20 Entered 10/20/20 15:09:17   Main Document
                                     Pg 3 of 6




                               EXHIBIT A
FILED: NEW YORK COUNTY CLERK 06/22/2020 11:11 AM                                               INDEX NO. 657106/2019
         20-01223-mew
NYSCEF DOC. NO. 48           Doc 11     Filed 10/20/20 Entered 10/20/20 15:09:17   Main Document
                                                                               RECEIVED NYSCEF: 06/22/2020
                                                     Pg 4 of 6




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK: COMMERCIAL DIVISION

          GARRETT MOTION INC. and GARRETT ASASCO
          INC.,

                                       Plaintifft ,
                                                                       Index No. 657106/2019

                        v.                                             lAS Part 53

         HONEYWELL INTERNATIONAL INC., HONEYWELL                       Hon. Andrew S. Borrok
         ASASCO LLC, HONEYWELL ASASCO 2 LLC,
         HONEYWELL HOLDINGS INTERNATIONAL INC.,                        Stipulation and [~
         SV PING LV, and DARIUS ADAMCZYK,                              Order

                                       Defendants.




               WHEREAS Plaintiffs Garrett Motion Inc. and Garrett ASASCO Inc. filed a Complaint

        against Defendants Honeywell International Inc., Honeywell ASASCO LLC, Honeywell

        ASASCO 2 LLC, Honeywell Holdings International Inc., Su Ping Lu, and Darius Adamczyk on

        January 15, 2020; and

               WHEREAS pursuant to a so-ordered stipulation of the parties, NYSCEF Doc. No. 26,

        Defendants' motion to dismiss was due on or before March 5, 2020; Plaintiffs' response to the

        motion to dismiss was due on or before April 24, 2020; and Defendants' reply was due on or before

        May 15, 2020; and

               WHEREAS Defendants filed their motion to dismiss on March 5, 2020, NYSCEF Doc.

        No. 32, and, pursuant to a so-ordered stipulation of the parties, NYSCEF Doc No. 41, Plaintiffs'

        response to the motion to dismiss was due on or before June 8, 2020 and Defendants' reply was

        due on or before July 8, 2020; and




                                                      Page 1 of3



                                                           1 of 3
FILED: NEW YORK COUNTY CLERK 06/22/2020 11:11 AM                                                            INDEX NO. 657106/2019
         20-01223-mew
NYSCEF DOC. NO. 48                Doc 11        Filed 10/20/20 Entered 10/20/20 15:09:17  Main Document
                                                                                      RECEIVED NYSCEF: 06/22/2020
                                                             Pg 5 of 6




                  WHEREAS the parties previously stipulated to a revised briefing schedule, NYSCEF Doc.

        No. 45, pursuant to which Plaintiffs'         response to the motion to dismiss was due on or before June

        22,2020        and Defendants'    reply was due on or before July 22,2020;    and

                  WHEREAS Defendants               have agreed   to withdraw   their pending     motion   to dismiss,

        NYSCEF Doc. No. 32, without prejudice, and the parties have negotiated a schedule for Plaintiffs

        to file an amended complaint; and

                  THEREFORE, IT IS HEREBY STIPULATED AND AGREED that:

                  I.        Defendants      hereby withdraw   their motion to dismiss, NYSCEF         Doc. No. 32,

                            without prejudice; and

               2.           Plaintiffs shall file their amended complaint on September      15, 2020; and

               3.           Defendants shall file their response to the amended complaint on or before October

                            30,2020;     and

               4.           If Defendants      file a motion to dismiss in response   to the amended      complaint,

                            Plaintiffs shall file their opposition brief on or before December    15, 2020; and

               5.           If Defendants      file a motion to dismiss in response   to the amended      complaint,

                           Defendants shall file their reply brief on or before January 15, 202 I.

            KIRKLAND & ELLIS LLP                                       QUINN EMANUEL URQUHART &
                                                                       SULLIVAN, LLP
           /s/ Ronald K. Anguas, Jr.                                   /s/ Michael B. Carlinsky
              Craig S. Primis, P.e.                                      Michael B. Carlinsky
              Erin C. Johnston, P.C.                                     Jeremy Baldoni
              Ronald K. Anguas, Jr.
              BOI Pennsylvania Avenue, N.W.                              51 Madison Avenue, 22nd Floor
             Washington, D.e. 20004                                     New York, New York IOOIO
              Tel: (202) 389-5200                                        (212) 849-7000
             Fax: (202) 389-5000                                        michaelcarlinsky@quinnemanueLcom
             crai g.primis@kirkland.com                                 jeremybaldoni@quinnemanuel.com
             erin.j ohnston@kirkland.com
             ronald.anguas@kirkland.com
                                                                       Michael Liftik
                                                                       1300 I Street NW Suite 900
                                                                       Washington, D.C. 20005

                                                          Page 2 of3




                                                                 2 of 3
FILED: NEW YORK COUNTY CLERK 06/22/2020 11:11 AM                                           INDEX NO. 657106/2019
         20-01223-mew
NYSCEF DOC. NO. 48           Doc 11       Filed 10/20/20 Entered 10/20/20 15:09:17  Main Document
                                                                                RECEIVED NYSCEF: 06/22/2020
                                                       Pg 6 of 6




             Rachel M. Fritzler                                (202) 538-8000
             60 I Lexington Avenue                             michaelliftik@quinnemanuel.com .
             New York, NY 10022
             Tel: (212) 446-4800
             rachel.fritzler@kirkland.com                      Matthew Scheck
                                                               865 Figueroa St., lOth Floor
             Attorneysfor Defendants                           Los Angeles, CA 90017
                                                               (213) 443-3190
                                                               matthewscheck@quinnemmanuel.com

                                                               Attorneysfor. lai~

        SO ORDERED:           ~

        Dated:~         [(        ,2020




                                                  Page 3 of3



                                                      3 of 3
